 

\o’ oe] “I nN ~ & Ww N —_

NO wo WN PO HO ND NY NH NO KR KF HF Fe KF Fe FeO Rl
eo oN TO AN BR DH NOH OllUlUlUCOlUlUlUlUlUOmOUN  OONClUN CU PLULULWNLeOULDN OU

 

 

FILED

. | JUL 14 2021

CLERK US, DISTRICT C
S. OUR
EASTERN DISTRICT OF CALI i

 

DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No: 1:18-CR-00277-1- DAD
)
Plaintiff, ) ORDER
) APPOINTING COUNSEL
VS. )
)
SILVERIO OCAMPO-HIDALGO, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his financial
inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
justice and pursuant to the U.S. ConstT., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that Mara G. Arevalo-Diaz be appointed to represent the
above defendant in this case effective nunc pro tunc to July 13, 2021.

This appointment shall remain in effect until further order of this court.

DATED: 7/14/2021

HON. ERICA P. GROSJEAN
United States Magistrate Judge

 
